 In the Matter of ARCHER-DANIELS-MIDLAND Co.andINTERNATIONALCHEMICAL WORKERS UNION, LOCAL #210, A. F. OF L., PETITIONERIn the Matter of ARCHER-DANIELS-MIDLAND 'COMPANY, PETITIONERandFEDERAL LABOR UNION, LOCAL No. 22127, AFFILIATED WITH THEAMERICAN FEDERATION OF GRAIN PROCESSORS AND THE AMERICANFEDERATION OF LABORandINTERNATIONAL CHEMICAL WORKERS UNION,LOCAL #210, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCases Nos.17-R-1206 and17-RE-15,respectively.-Decided March4, 1946Mr. W. J. Hoo fe,of Minneapolis, Minn., andMr. C. W. Dalton,of Fredonia, Kans., for the Company.Mr. Fred Olds,of E. St. Louis, Ill., andMr. John L. Woods,ofFredonia, Kans., for Local 210.Messrs J. A. LeveridgeandR. H. McClain,both of Kansas City,Mo., for Local 22127.Mr. Nathan Saks,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International ChemicalWorkersUnion, Local # 210, A. F. of L., herein called Local 210, and Archer-Daniels-Midland Company, Fredonia, Kansas, herein called theCompany, each alleging that a question affecting commerce hadarisen concerning the representation of employees of the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before MargaretFassig, Trial Examiner.The hearing was held at Fredonia, Kansas,on October 24, 1945. The Company, Local 210, and American Feder-.ation of Grain Processors, A. F. of L., herein called the Grain66 N. L.R. B., No. 25.246 ARCHER-DANIELS-MIDLANDCO.247Processors, appearing on behalf of its affiliate, Federal Labor Union,Local No. 22127, herein called Local 22127, appeared and partici-pated.At the hearing, the Grain Processors made a motion todismiss the petitions on the apparent ground that there was a con-tractual bar to the proceedings.Ruling on the motion was reservedfor the Board.For the reasons set forth in Section III,infra,themotion is hereby denied.The Company made a request at the hear-ing to withdraw its petition in Case No. 17-RE-15. Inasmuch asboth petitions relate to the same question concerning representation,and because that question is hereinafter resolved in Case No. 17-R-1206, the request is hereby granted.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board. Subsequent to the hearing, the GrainProcessors filed a request that the case be reopened on the groundsthat: (1) it did not have benefit of counsel at the hearing; and (2)ithas additional evidence to present.Inasmuch as there was norequest for a postponement of the hearing by the Grain Processorseither before or during the hearing in order that it might be repre-sented by counsel, and because it was afforded full opportunity atthe hearing to, and did, adduce evidence on the issues, the requestis denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArcher-Daniels-Midland Co., a Delaware corporation, is engagedin the business of manufacturing and refining vegetable oil.At itsFredonia, Kansas, plant, which is solely involved in this proceeding,it crushes soy beans and flaxseed for the purpose of extracting veg-etable oils.During the fiscal year ending July 1, 1945, the Companypurchased for use at its Fredonia plant soy beans and flaxseed valuedat approximately $2,845,500, approximately 17 percent of whichrepresented shipments from sources outside the State of Kansas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational ChemicalWorkers Union, Local #210, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Labor Union, Local No. 22127, is a labor organizationaffiliatedwith the American Federation of Grain Processors, whichis in turn affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONLocal 22127 has had collective bargaining agreements with theCompany covering the employees here involved since 1939.The lastcontract, which was entered into on November 30, 1944, providedthat it ". . . shall become effective on the first day of July 1944,and shall be operative and remain in full force and effect until thefirst day of July 1945, and from year to year thereafter, subject,however, to the right of either party to terminate the agreement atthe end of any yearly period by written notice given to the otherparty sixty (60) days prior to the end of any such year; if saidsixty (60) days' notice, as provided for herein, is given by eitherparty to the other, said notice shall be in writing and sent by reg-isteredmail and accompanied by a proposed agreement coveringall changes that may be requested." 1At a regularly called meetingof Local 22127 on April 17, 1945, a quorum being present, the mem-bers present voted unanimously to transfer their affiliation from theGrain Processors to the International ChemicalWorkers Union,A. F. of L., herein called the Chemical Workers? Shortly there-after the charter and seal of Local 22127 were returned to the Amer-ican Federation of Labor.The last payment of dues on behalf ofthe members of Local 22127 was made to the Grain Processors andto the American Federation of Labor for the month of April 1945.Subsequently, a new charter was received by the local group fromthe Chemical Workers identifying it as Local No. 210, affiliated withthe Chemical Workers.Meetings were thereafter held by Local 210,and the same men who had been officers of Local 22127 continuedin like capacities in Local 210 without the formality of holding anew election.Local 210 administered the 1944 contract, but appar-ently gave no specific notice of the change of affiliation to the Com-pany.However, apparently acting on the assumption that Local22127 was defunct, and that it was the legal successor to Local 22127for all purposes, Local 210, by a registered letter dated April 28,1945, notified the Company that it desired changes in the contractbetween the Company and Local 210.3 This notice was in conform-ity with the provisions of the 1944 contract.Thereupon the Com-I The Grain Processors was nota party to this contract, but a signatory for the solepurpose of approving it.The contract providesfor a closed shop.This was the last meeting heldby Local 22127.This letter was received on the same day, ARCHER-DANIELS-MIDLAND CO.249pany notified the Grain Processors of Local 210's request, and onMay 9, 1945, the Grain Processors advised the Company that it didnot recognize the validity of any change in affiliation.By letterdated May 12, 1945, the Company advised Local 210 that it couldnot honor the request for contract changes because it had no con-tract with Local 210; that its contract was with the Grain Proc-essors, from whom it had received no notification authorizing achange of affiliation.Both the Company and the Grain .Processorsnow take the position that the 1944 contract has been automaticallyrenewed until July 1, 1946, and consequently is a bar toa presentdetermination of representatives.We do not agree.In our opinion, Local 210's letter of April 28, 1945,was sufficientto put the Company on notice either that Local 210 was the successorto Local 22127, or an active rival of the latter organization. In theformer view, the letter constituted timely notice under the termsof the contract of a desire to terminate it. In the latter view, theletter was tantamount to an assertion of a rival claim prior to the1945 effective automatic renewal date of the contract. In eitherevent, the Company was precluded from barring Local 210 by re-newing the 1944 contract with Local 22127.Accordingly, we shallproceed to a present determination of representatives'A statement of a Board agent, introduced into evidence at thehearing, indicates that Local 210 represents a substantial numberof employees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, inaccordancewith astipulation of the parties,that allhourly paid and piece-work productionand maintenance employeesat the Company'sFredonia,Kansas,plant, excluding supervisors,ANor do we find any merit in the contention of the Grain Processors that since thecase involves a jurisdictional dispute between two unions,both affiliated with theAmerican Federation of Labor, the Board should not proceed in the matter, but shouldleave it for settlement by the parent body.The record discloses that before the hearingwas authorized reasonable opportunity was furnished to the parent body to settle thejurisdictional dispute without result.Moreover,as we have often held,we proceed withour investigation in matters of this nature not to determine the labor organizationauthorized by the parent body to assert jurisdiction over the type of employees involved,but rather to determine whether either of the affiliates is the exclusive representative ofsuch employees in an appropriate bargaining unit.g The Field Examiner reported that Local 210 submitted 57 authorization cards and 4membership applications, bearing the names of 59 employees listed on the Company'spay roll of July 29, 1945.The Grain Processors relies upon the contract between the Company and Local 22127as evidence of the interest of Local 22127 in the proceeding.There are approximately 78 employees in the appropriate unit. ZSODECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, laboratory and office workers, and all or any other super-visory employees with authority to hire, promote,discharge,disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action,constitute a unit appropriatefor the purposes of collective bargainingwithinthemeaning ofSection 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Because, as indicated above, it is doubtful whether Local22127 is still a functioning labor organization, and inasmuch as theGrain Processors appeared and participated on its behalf, we shallaccord the Grain Processors a place on the ballot in order fairlyto reflect the desires of the employees.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Archer-Daniels-Midland Co., Fredonia, Kansas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire ARCHER-DANIELS-MIDLAND CO.251to be represented by International Chemical Workers Union, Local#210, affiliated with the American Federation of Labor, or byAmerican Federation of Grain Processors, A. F. of L., for the pur-poses of collective bargaining, or by neither.ORDERFor the reasons set forth in the section entitled "Statement of theCase," it is hereby ordered that the Company's request, made atthe hearing, for permission to withdraw its petition in Case No.17-RE-15 be, and it hereby is, granted.MR.GERARDD.REILLYtook no part in the consideration of theabove Decision, Direction of Election, and Order.